
	
		II
		111th CONGRESS
		2d Session
		S. 3026
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2010
			Mr. Bayh (for himself
			 and Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To provide fiscal discipline through a
		  freeze on spending and budget process reforms.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the
			 Fiscal Freeze Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					TITLE I—Congressional Accountability and Line-Item Veto Act of
				2010
					Sec. 101. Short title.
					Sec. 102. Legislative line-item veto.
					Sec. 103. Technical and conforming amendments.
					Sec. 104. Sense of Congress on abuse of proposed repeals and
				cancellations.
					TITLE II—Budget Reforms
					Subtitle A—Earmarks
					Sec. 211. Earmarks prohibited in years in which there is a
				deficit.
					Subtitle B—Deficit reduction accounts
					Sec. 221. Establishment of Discretionary Deficit Reduction
				Account.
					Sec. 222. Establishment of Mandatory Deficit Reduction
				Account.
					Sec. 223. Conforming amendment.
					Subtitle C—Statutory Budget Limits and Enforcement
					PART I—Spending Limits and Deficit Control
					Sec. 231. Discretionary spending limits.
					Sec. 232. Total spending limits.
					Sec. 233. Deficit limits.
					PART II—Reports and Orders 
					Sec. 241. Reports and orders.
					Sec. 242. Spending and deficit limits enforcement.
					Sec. 243. Spending reduction orders.
					Subtitle D—Prevention of Government Shutdown
					Sec. 251. Amendment to title 31.
					Subtitle E—Joint Budget Resolution
					Sec. 271. Purposes.
					Sec. 272. Timetable.
					Sec. 273. Joint resolution on the budget.
					Sec. 274. Budget required before spending bills may be
				considered.
					Sec. 275. Amendments to joint resolutions on the
				budget.
					TITLE III—Fiscal Discipline, Earmark Reform, and Accountability
				Act
					Sec. 301. Short title.
					Sec. 302. Reform of consideration of appropriations bills in
				the Senate.
					Sec. 303. Lobbying on behalf of recipients of Federal
				funds.
				
			ICongressional
			 Accountability and Line-Item Veto Act of 2010
			101.Short
			 titleThis title may be cited
			 as the Congressional Accountability
			 and Line-Item Veto Act of 2010.
			102.Legislative line-item veto
				(a)In GeneralTitle X of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking
			 all of part B (except for sections 1016 and 1013, which are redesignated as
			 sections 1019 and 1020, respectively) and part C and inserting the
			 following:
					
						BLegislative Line-Item Veto
							1011.Line-item veto authority(a)Proposed cancellationsWithin 30 calendar days after the enactment
				of any bill or joint resolution containing any congressional earmark or
				providing any limited tariff benefit or targeted tax benefit, the President may
				propose, in the manner provided in subsection (b), the repeal of the
				congressional earmark or the cancellation of any limited tariff benefit or
				targeted tax benefit. If the 30 calendar-day period expires during a period
				where either House of Congress stands adjourned sine die at the end of Congress
				or for a period greater than 30 calendar days, the President may propose a
				cancellation under this section and transmit a special message under subsection
				(b) on the first calendar day of session following such a period of
				adjournment.
								(b)Transmittal of Special Message
									(1)Special message
										(A)In generalThe President may transmit to the Congress
				a special message proposing to repeal any congressional earmarks or to cancel
				any limited tariff benefits or targeted tax benefits.
										(B)Contents of special messageEach special message shall specify, with
				respect to the congressional earmarks, limited tariff benefits, or targeted tax
				benefits to be repealed or canceled—
											(i)the congressional earmark that the
				President proposes to repeal or the limited tariff benefit or the targeted tax
				benefit that the President proposes be canceled;
											(ii)the specific project or governmental
				functions involved;
											(iii)the reasons why such congressional earmark
				should be repealed or such limited tariff benefit or targeted tax benefit
				should be canceled;
											(iv)to the maximum extent practicable, the
				estimated fiscal, economic, and budgetary effect (including the effect on
				outlays and receipts in each fiscal year) of the proposed repeal or
				cancellation;
											(v)to the maximum extent practicable, all
				facts, circumstances, and considerations relating to or bearing upon the
				proposed repeal or cancellation and the decision to propose the repeal or
				cancellation, and the estimated effect of the proposed repeal or cancellation
				upon the objects, purposes, or programs for which the congressional earmark,
				limited tariff benefit, or the targeted tax benefit is provided;
											(vi)a numbered list of repeals and
				cancellations to be included in an approval bill that, if enacted, would repeal
				congressional earmarks and cancel limited tariff benefits or targeted tax
				benefits proposed in that special message; and
											(vii)if the special message is transmitted
				subsequent to or at the same time as another special message, a detailed
				explanation why the proposed repeals or cancellations are not substantially
				similar to any other proposed repeal or cancellation in such other
				message.
											(C)Duplicative proposals
				prohibitedThe President may
				not propose to repeal or cancel the same or substantially similar congressional
				earmark, limited tariff benefit, or targeted tax benefit more than one time
				under this part.
										(D)Maximum number of special
				messagesThe President may
				not transmit to the Congress more than one special message under this
				subsection related to any bill or joint resolution described in subsection (a),
				but may transmit not more than 2 special messages for any omnibus budget
				reconciliation or appropriation measure.
										(2)Enactment of approval bill
										(A)Deficit reductionCongressional earmarks, limited tariff
				benefits, or targeted tax benefits which are repealed or canceled pursuant to
				enactment of a bill as provided under this section shall be dedicated only to
				reducing the deficit or increasing the surplus.
										(B)Adjustment of levels in the concurrent
				resolution on the budgetNot
				later than 5 days after the date of enactment of an approval bill as provided
				under this section, the chairs of the Committees on the Budget of the Senate
				and the House of Representatives shall revise allocations and aggregates and
				other appropriate levels under the appropriate concurrent resolution on the
				budget to reflect the repeal or cancellation, and the applicable committees
				shall report revised suballocations pursuant to section 302(b), as
				appropriate.
										(C)Adjustments to statutory
				limitsAfter enactment of an
				approval bill as provided under this section, the Office of Management and
				Budget shall revise applicable limits under the Balanced Budget and Emergency
				Deficit Control Act of 1985, as appropriate.
										(D)Trust funds and special fundsNotwithstanding subparagraph (A), nothing
				in this part shall be construed to require or allow the deposit of amounts
				derived from a trust fund or special fund which are canceled pursuant to
				enactment of a bill as provided under this section to any other fund.
										1012.Procedures for expedited
		  consideration(a)Expedited Consideration
									(1)In generalThe majority leader or minority leader of
				each House or his designee shall (by request) introduce an approval bill as
				defined in section 1017 not later than the third day of session of that House
				after the date of receipt of a special message transmitted to the Congress
				under section 1011(b). If the bill is not introduced as provided in the
				preceding sentence in either House, then, on the fourth day of session of that
				House after the date of receipt of the special message, any Member of that
				House may introduce the bill.
									(2)Consideration in the house of
				representatives
										(A)Referral and reportingAny committee of the House of
				Representatives to which an approval bill is referred shall report it to the
				House without amendment not later than the seventh legislative day after the
				date of its introduction. If a committee fails to report the bill within that
				period or the House has adopted a concurrent resolution providing for
				adjournment sine die at the end of a Congress, such committee shall be
				automatically discharged from further consideration of the bill and it shall be
				placed on the appropriate calendar.
										(B)Proceeding to considerationAfter an approval bill is reported by or
				discharged from committee or the House has adopted a concurrent resolution
				providing for adjournment sine die at the end of a Congress, it shall be in
				order to move to proceed to consider the approval bill in the House. Such a
				motion shall be in order only at a time designated by the Speaker in the
				legislative schedule within two legislative days after the day on which the
				proponent announces his intention to offer the motion. Such a motion shall not
				be in order after the House has disposed of a motion to proceed with respect to
				that special message. The previous question shall be considered as ordered on
				the motion to its adoption without intervening motion. A motion to reconsider
				the vote by which the motion is disposed of shall not be in order.
										(C)ConsiderationThe approval bill shall be considered as
				read. All points of order against an approval bill and against its
				consideration are waived. The previous question shall be considered as ordered
				on an approval bill to its passage without intervening motion except five hours
				of debate equally divided and controlled by the proponent and an opponent and
				one motion to limit debate on the bill. A motion to reconsider the vote on
				passage of the bill shall not be in order.
										(D)Senate billAn approval bill received from the Senate
				shall not be referred to committee.
										(3)Consideration in the senate
										(A)Referral and reportingAny committee of the Senate to which an
				approval bill is referred shall report it to the Senate without amendment not
				later than the seventh legislative day after the date of its introduction. If a
				committee fails to report the bill within that period or the Senate has adopted
				a concurrent resolution providing for adjournment sine die at the end of a
				Congress, such committee shall be automatically discharged from further
				consideration of the bill and it shall be placed on the appropriate
				calendar.
										(B)Motion to proceed to
				considerationAfter an
				approval bill is reported by or discharged from committee or the Senate has
				adopted a concurrent resolution providing for adjournment sine die at the end
				of a Congress, it shall be in order to move to proceed to consider the approval
				bill in the Senate. A motion to proceed to the consideration of a bill under
				this subsection in the Senate shall not be debatable. It shall not be in order
				to move to reconsider the vote by which the motion to proceed is agreed to or
				disagreed to.
										(C)Limits on debateDebate in the Senate on a bill under this
				subsection, and all debatable motions and appeals in connection therewith
				(including debate pursuant to subparagraph (D)), shall not exceed 10 hours,
				equally divided and controlled in the usual form.
										(D)AppealsDebate in the Senate on any debatable
				motion or appeal in connection with a bill under this subsection shall be
				limited to not more than 1 hour, to be equally divided and controlled in the
				usual form.
										(E)Motion to limit debateA motion in the Senate to further limit
				debate on a bill under this subsection is not debatable.
										(F)Motion to recommitA motion to recommit a bill under this
				subsection is not in order.
										(G)Consideration of the house bill
											(i)In generalIf the Senate has received the House
				companion bill to the bill introduced in the Senate prior to a vote under
				subparagraph (C), then the Senate may consider, and the vote under subparagraph
				(C) may occur on, the House companion bill.
											(ii)Procedure after vote on senate
				billIf the Senate votes,
				pursuant to subparagraph (C), on the bill introduced in the Senate, then
				immediately following that vote, or upon receipt of the House companion bill,
				the House bill shall be deemed to be considered, read the third time, and the
				vote on passage of the Senate bill shall be considered to be the vote on the
				bill received from the House.
											(b)Amendments ProhibitedNo amendment to, or motion to strike a
				provision from, a bill considered under this section shall be in order in
				either the Senate or the House of Representatives.
								1013.Presidential deferral
		  authority(a)Temporary Presidential Authority To
				Withhold Congressional Earmarks
									(1)In generalAt the same time as the President transmits
				to the Congress a special message pursuant to section 1011(b), the President
				may direct that any congressional earmark to be repealed in that special
				message shall not be made available for obligation for a period of 45 calendar
				days of continuous session of the Congress after the date on which the
				President transmits the special message to the Congress.
									(2)Early availabilityThe President shall make any congressional
				earmark deferred pursuant to paragraph (1) available at a time earlier than the
				time specified by the President if the President determines that continuation
				of the deferral would not further the purposes of this part.
									(b)Temporary presidential authority To suspend
				a limited tariff benefit
									(1)In generalAt the same time as the President transmits
				to the Congress a special message pursuant to section 1011(b), the President
				may suspend the implementation of any limited tariff benefit proposed to be
				canceled in that special message for a period of 45 calendar days of continuous
				session of the Congress after the date on which the President transmits the
				special message to the Congress.
									(2)Early availabilityThe President shall terminate the
				suspension of any limited tariff benefit at a time earlier than the time
				specified by the President if the President determines that continuation of the
				suspension would not further the purposes of this part.
									(c)Temporary Presidential Authority To Suspend
				a Targeted Tax Benefit
									(1)In generalAt the same time as the President transmits
				to the Congress a special message pursuant to section 1011(b), the President
				may suspend the implementation of any targeted tax benefit proposed to be
				repealed in that special message for a period of 45 calendar days of continuous
				session of the Congress after the date on which the President transmits the
				special message to the Congress.
									(2)Early availabilityThe President shall terminate the
				suspension of any targeted tax benefit at a time earlier than the time
				specified by the President if the President determines that continuation of the
				suspension would not further the purposes of this part.
									1014.Identification of targeted tax
		  benefits(a)StatementThe chairman of the Committee on Ways and
				Means of the House of Representatives and the chairman of the Committee on
				Finance of the Senate acting jointly (hereafter in this subsection referred to
				as the chairmen) shall review any revenue or reconciliation bill
				or joint resolution which includes any amendment to the Internal Revenue Code
				of 1986 that is being prepared for filing by a committee of conference of the
				two Houses, and shall identify whether such bill or joint resolution contains
				any targeted tax benefits. The chairmen shall provide to the committee of
				conference a statement identifying any such targeted tax benefits or declaring
				that the bill or joint resolution does not contain any targeted tax benefits.
				Any such statement shall be made available to any Member of Congress by the
				chairmen immediately upon request.
								(b)Statement Included in Legislation
									(1)In generalNotwithstanding any other rule of the House
				of Representatives or any rule or precedent of the Senate, any revenue or
				reconciliation bill or joint resolution which includes any amendment to the
				Internal Revenue Code of 1986 reported by a committee of conference of the two
				Houses may include, as a separate section of such bill or joint resolution, the
				information contained in the statement of the chairmen, but only in the manner
				set forth in paragraph (2).
									(2)ApplicabilityThe separate section permitted under
				subparagraph (A) shall read as follows: Section 1021 of the
				Congressional Budget and Impoundment Control Act of 1974 shall ______ apply to
				________., with the blank spaces being filled in with—
										(A)in any case in which the chairmen identify
				targeted tax benefits in the statement required under subsection (a), the word
				only in the first blank space and a list of all of the specific
				provisions of the bill or joint resolution in the second blank space; or
										(B)in any case in which the chairmen declare
				that there are no targeted tax benefits in the statement required under
				subsection (a), the word not in the first blank space and the
				phrase any provision of this Act in the second blank space.
										(c)Identification in Revenue
				EstimateWith respect to any
				revenue or reconciliation bill or joint resolution with respect to which the
				chairmen provide a statement under subsection (a), the Joint Committee on
				Taxation shall—
									(1)in the case of a statement described in
				subsection (b)(2)(A), list the targeted tax benefits in any revenue estimate
				prepared by the Joint Committee on Taxation for any conference report which
				accompanies such bill or joint resolution, or
									(2)in the case of a statement described in 13
				subsection (b)(2)(B), indicate in such revenue estimate that no provision in
				such bill or joint resolution has been identified as a targeted tax
				benefit.
									(d)President’s AuthorityIf any revenue or reconciliation bill or
				joint resolution is signed into law—
									(1)with a separate section described in
				subsection (b)(2), then the President may use the authority granted in this
				section only with respect to any targeted tax benefit in that law, if any,
				identified in such separate section; or
									(2)without a separate section described in
				subsection (b)(2), then the President may use the authority granted in this
				section with respect to any targeted tax benefit in that law.
									1015.Treatment of
		  cancellationsThe repeal of any congressional earmark or
				cancellation of any limited tariff benefit or targeted tax benefit shall take
				effect only upon enactment of the applicable approval bill. If an approval bill
				is not enacted into law before the end of the applicable period under section
				1013, then all proposed repeals and cancellations contained in that bill shall
				be null and void and any such congressional earmark, limited tariff benefit, or
				targeted tax benefit shall be effective as of the original date provided in the
				law to which the proposed repeals or cancellations applied.
							1016.Reports by Comptroller
		  GeneralWith respect to each special message under
				this part, the Comptroller General shall issue to the Congress a report
				determining whether any congressional earmark is not repealed or limited tariff
				benefit or targeted tax benefit continues to be suspended after the deferral
				authority set forth in section 1013 of the President has expired.
							1017.DefinitionsAs used in this part:
								(1)Appropriation lawThe term appropriation law
				means an Act referred to in section 105 of title 1, United States Code,
				including any general or special appropriation Act, or any Act making
				supplemental, deficiency, or continuing appropriations, that has been signed
				into law pursuant to Article I, section 7, of the Constitution of the United
				States.
								(2)Approval billThe term approval bill means a
				bill or joint resolution which only approves proposed repeals of congressional
				earmarks or cancellations of limited tariff benefits or targeted tax benefits
				in a special message transmitted by the President under this part and—
									(A)the title of which is as follows: A
				bill approving the proposed repeals and cancellations transmitted by the
				President on ___, the blank space being filled in with the date of
				transmission of the relevant special message and the public law number to which
				the message relates;
									(B)which does not have a preamble;
									(C)which provides only the following after the
				enacting clause: That the Congress approves of proposed repeals and
				cancellations ___, the blank space being filled in with a list of the
				repeals and cancellations contained in the President’s special message,
				as transmitted by the President in a special message on ____,
				the blank space being filled in with the appropriate date, regarding
				____., the blank space being filled in with the public law number to
				which the special message relates;
									(D)which only includes proposed repeals and
				cancellations that are estimated by CBO to meet the definition of congressional
				earmark or limited tariff benefits, or that are identified as targeted tax
				benefits pursuant to section 1014; and
									(E)if no CBO estimate is available, then the
				entire list of legislative provisions proposed by the President is inserted in
				the second blank space in subparagraph (C).
									(3)Calendar dayThe term calendar day means a
				standard 24-hour period beginning at midnight.
								(4)Cancel or cancellationThe terms cancel or
				cancellation means to prevent—
									(A)a limited tariff benefit from having legal
				force or effect, and to make any necessary, conforming statutory change to
				ensure that such limited tariff benefit is not implemented; or
									(B)a targeted tax benefit from having legal
				force or effect, and to make any necessary, conforming statutory change to
				ensure that such targeted tax benefit is not implemented and that any budgetary
				resources are appropriately canceled.
									(5)CBOThe term CBO means the
				Director of the Congressional Budget Office.
								(6)Congressional earmarkThe term congressional earmark
				means a provision or report language included primarily at the request of a
				Member, Delegate, Resident Commissioner, or Senator providing, authorizing or
				recommending a specific amount of discretionary budget authority, credit
				authority, or other spending authority for a contract, loan, loan guarantee,
				grant, loan authority, or other expenditure with or to an entity, or targeted
				to a specific State, locality or Congressional district, other than through a
				statutory or administrative formula-driven or competitive award process.
								(7)EntityAs used in paragraph (6), the term
				entity includes a private business, State, territory or locality,
				or Federal entity.
								(8)Limited tariff benefitThe term limited tariff
				benefit means any provision of law that modifies the Harmonized Tariff
				Schedule of the United States in a manner that benefits 10 or fewer entities
				(as defined in paragraph (12)(B)).
								(9)OMBThe term OMB means the
				Director of the Office of Management and Budget.
								(10)Omnibus reconciliation or appropriation
				measureThe term
				omnibus reconciliation or appropriation measure means—
									(A)in the case of a reconciliation bill, any
				such bill that is reported to its House by the Committee on the Budget;
				or
									(B)in the case of an appropriation measure,
				any such measure that provides appropriations for programs, projects, or
				activities falling within 2 or more section 302(b) suballocations.
									(11)Targeted tax benefitThe term targeted tax benefit
				means—
									(A)any revenue provision that—
										(i)provides a Federal tax deduction, credit,
				exclusion, or preference to a particular beneficiary or limited group of
				beneficiaries under the Internal Revenue Code of 1986; and
										(ii)contains eligibility criteria that are not
				uniform in application with respect to potential beneficiaries of such
				provision; or
										(B)any Federal tax provision which provides
				one beneficiary temporary or permanent transition relief from a change to the
				Internal Revenue Code of 1986.
									1018.ExpirationThis title shall have no force or effect on
				or after December 31,
				2014.
							.
				103.Technical and conforming
			 amendments
				(a)Exercise of Rulemaking PowersSection 904 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 621 note) is amended—
					(1)in subsection (a), by striking
			 1017 and inserting 1012; and
					(2)in subsection (d), by striking
			 section 1017 and inserting section 1012.
					(b)Analysis by Congressional Budget
			 OfficeSection 402 of the
			 Congressional Budget Act of 1974 is amended by inserting (a)
			 after 402. and by adding at the end the following new
			 subsection:
					
						(b)Upon the receipt of a special message under
				section 1011 proposing to repeal any congressional earmark, the Director of the
				Congressional Budget Office shall prepare an estimate of the savings in budget
				authority or outlays resulting from such proposed repeal relative to the most
				recent levels calculated consistent with the methodology used to calculate a
				baseline under section 257 of the Balanced Budget and Emergency Deficit Control
				Act of 1985 and included with a budget submission under section 1105(a) of
				title 31, United States Code, and transmit such estimate to the chairmen of the
				Committees on the Budget of the House of Representatives and
				Senate.
						.
				(c)Clerical Amendments(1)Section 1(a) of the Congressional Budget
			 and Impoundment Control Act of 1974 is amended by striking the last
			 sentence.
					(2)Section 1022(c) of such Act (as
			 redesignated) is amended is amended by striking rescinded or that is to
			 be reserved and insert canceled and by striking
			 1012 and inserting 1011.
					(3)Table of ContentsThe table of contents set forth in section
			 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended
			 by deleting the contents for parts B and C of title X and inserting the
			 following:
						
							
								Part B—Legislative Line-Item
				Veto
								Sec. 1011. Line-item veto
				authority.
								Sec. 1012. Procedures for
				expedited consideration.
								Sec. 1013. Presidential
				deferral authority.
								Sec. 1014. Identification of
				targeted tax benefits.
								Sec. 1015. Treatment of
				cancellations.
								Sec. 1016. Reports by
				Comptroller General.
								Sec. 1017.
				Definitions.
								Sec. 1018.
				Expiration.
								Sec. 1019. Suits by Comptroller
				General.
								Sec. 1020. Proposed Deferrals
				of budget
				authority.
							
							.
					(d)Effective
			 DateThe amendments made by
			 this title shall take effect on the date of its enactment and apply only to any
			 congressional earmark, limited tariff benefit, or targeted tax benefit provided
			 in an title enacted on or after the date of enactment of this title.
				104.Sense of Congress on abuse of proposed
			 repeals and cancellationsIt
			 is the sense of Congress no President or any executive branch official should
			 condition the inclusion or exclusion or threaten to condition the inclusion or
			 exclusion of any proposed repeal or cancellation in any special message under
			 this section upon any vote cast or to be cast by any Member of either House of
			 Congress.
			IIBudget
			 Reforms
			AEarmarks
				211.Earmarks
			 prohibited in years in which there is a deficit
					(a)In
			 generalIt shall not be in
			 order in the Senate or the House of Representatives to consider a bill, joint
			 resolution, or conference report containing a congressional earmark or an
			 earmark attributable to the President for any fiscal year in which there is or
			 will be a deficit as determined by CBO.
					(b)Congressional
			 earmarkIn this section, the term “congressional earmark” means
			 the following:
						(1)A congressionally
			 directed spending item, as defined in Rule XLIV of the Standing Rules of the
			 Senate.
						(2)A congressional
			 earmark for purposes of Rule XXI of the House of Representatives.
						(c)Waiver and
			 appeal
						(1)WaiverThis
			 section may be waived or suspended in the Senate only by the affirmative vote
			 of three-fifths of the Members, duly chosen and sworn.
						(2)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 section shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of three-fifths of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this section.
						BDeficit reduction
			 accounts
				221.Establishment
			 of Discretionary Deficit Reduction Account
					(a)Discretionary
			 deficit reduction AccountTitle III of the Congressional Budget
			 Act of 1974 (as amended by section 605) is further amended by adding at the end
			 the following new section:
						
							316.Discretionary Deficit Reduction Account(a)Establishment of
				AccountThe chairman of the Committee on the Budget of the House
				of Representatives and of the Senate shall each maintain an account to be known
				as the deficit reduction Discretionary Account. The Account
				shall be divided into entries corresponding to the subcommittees of the
				Committee on Appropriations of that House and each entry shall consist of the
				deficit reduction Balance.
								(b)ComponentsEach
				entry shall consist only of amounts credited to it under subsection (c). No
				entry of a negative amount shall be made.
								(c)Crediting of
				Amounts to Account
									(1)Whenever a Member
				or Senator, as the case may be, offers an amendment to an appropriation bill to
				reduce new budget authority in any account, that Member or Senator may state
				the portion of such reduction that shall be credited to—
										(A)the deficit
				reduction Balance;
										(B)used to offset an
				increase in new budget authority in any other account; or
										(C)allowed to remain
				within the applicable section 302(b) suballocation.
										(2)If no such
				statement is made, the amount of reduction in new budget authority resulting
				from the amendment shall be credited to the deficit reduction Balance, as
				applicable, if the amendment is agreed to.
									(3)Except as provided
				by paragraph (4), the chairman of the Committee on the Budget of the House of
				Representatives or Senate, as applicable, shall, upon the engrossment of any
				appropriation bill by the House of Representatives or Senate, as applicable,
				credit to the applicable entry balances amounts of new budget authority and
				outlays equal to the net amounts of reductions in budget authority and in
				outlays resulting from amendments agreed to by that House to that bill.
									(4)When computing the
				net amounts of reductions in new budget authority and in outlays resulting from
				amendments agreed to by the House of Representatives or Senate, as applicable,
				to an appropriation bill, the chairman of the Committee on the Budget of that
				House shall only count those portions of such amendments agreed to that were so
				designated by the Members offering such amendments as amounts to be credited to
				the deficit reduction Balance, or that fall within the last sentence of
				paragraph (1).
									(5)The chairman of
				the Committee on the Budget of the House of Representatives and of the Senate
				shall each maintain a running tally of the amendments adopted reflecting
				increases and decreases of budget authority in the bill as reported to its
				House. This tally shall be available to Members or Senators during
				consideration of any bill by that House.
									(d)Calculation of
				Savings in Deficit Reduction Accounts in the House of Representatives and
				Senate
									(1)For the purposes of enforcing section
				302(a), upon the engrossment of any appropriation bill by the House of
				Representatives or Senate, as applicable, the amount of budget authority and
				outlays calculated pursuant to subsection (c)(3) shall be counted against the
				302(a) allocation provided to the Committee on Appropriations as if the amount
				calculated pursuant to subsection (c)(3) was included in the bill just
				engrossed.
									(2)For purposes of enforcing section
				302(b), upon the engrossment of any appropriation bill by the House of
				Representatives or Senate, as applicable, the 302(b) allocation provided to the
				subcommittee for the bill just engrossed shall be deemed to have been reduced
				by the amount of budget authority and outlays calculated, pursuant to
				subsection (c)(3).
									(e)DefinitionAs
				used in this section, the term appropriation bill means any
				general or special appropriation bill, and any bill or joint resolution making
				supplemental, deficiency, or continuing appropriations through the end of
				fiscal year 2010 or any subsequent fiscal year, as the case may
				be.
								.
					222.Establishment
			 of Mandatory Deficit Reduction AccountTitle III of the Congressional Budget Act of
			 1974 (as amended by section 606) is further amended by adding at the end the
			 following new section:
					
						317.Mandatory Deficit Reduction Account(a)Establishment of
				AccountThe chairman of the Committee on the Budget of the House
				of Representatives and of the Senate shall each maintain an account to be known
				as the deficit reduction Mandatory Account. The Account shall be
				divided into entries corresponding to the House of Representatives or Senate
				committees, as applicable, that received allocations under section 302(a) in
				the most recently adopted joint resolution on the budget, except that it shall
				not include the Committee on Appropriations of that House and each entry shall
				consist of the First Year deficit reduction Account and the
				Five Year deficit reduction Account or the period covered by the
				resolution on the budget for that fiscal year, as applicable.
							(b)ComponentsEach
				entry shall consist only of amounts credited to it under subsection (c). No
				entry of a negative amount shall be made.
							(c)Calculation of
				Account Savings in House and SenateFor the purposes of enforcing
				section 302(a), upon the engrossment of any bill, other than an appropriation
				bill, by the House of Representatives or Senate, as applicable, the amount of
				budget authority and outlays calculated pursuant to subsection (c)(3) shall be
				counted against the 302(a) allocation provided to the applicable committee or
				committees of that House which reported the bill as if the amount calculated
				pursuant to subsection (c)(3) was included in the bill just engrossed.
							(d)Crediting of
				Amounts to Account
								(1)Whenever a Member
				or Senator, as the case may be, offers an amendment to a bill that reduces the
				amount of mandatory budget authority provided either under current law or
				proposed to be provided by the bill under consideration, that Member or Senator
				may state the portion of such reduction achieved in the first year covered by
				the most recently adopted joint resolution on the budget and in addition the
				portion of such reduction achieved in the first five years covered by the most
				recently adopted joint resolution on the budget that shall be credited to the
				First Year deficit reduction Balance and the Five Year deficit reduction
				Balance, as applicable, if the amendment is agreed to.
								(2)Except as provided
				by paragraph (3), the chairman of the Committee on the Budget of the House of
				Representatives or Senate, as applicable, shall, upon the engrossment of any
				bill, other than an appropriation bill, by the House of Representatives or
				Senate, as applicable, credit to the applicable entry balances amounts of new
				budget authority and outlays equal to the net amounts of reductions in budget
				authority and in outlays resulting from amendments agreed to by that House to
				that bill.
								(3)When computing the
				net amounts of reductions in budget authority and in outlays resulting from
				amendments agreed to by the House of Representatives or Senate, as applicable,
				to a bill, the chairman of the Committee on the Budget of that House shall only
				count those portions of such amendments agreed to that were so designated by
				the Members or Senators offering such amendments as amounts to be credited to
				the First Year deficit reduction Balance and the Five Year deficit reduction
				Balance, or that fall within the last sentence of paragraph (1).
								(4)The chairman of
				the Committee on the Budget of the House of Representatives and of the Senate
				shall each maintain a running tally of the amendments adopted reflecting
				increases and decreases of budget authority in the bill as reported to its
				House. This tally shall be available to Members or Senators during
				consideration of any bill by that House.
								(e)DefinitionAs
				used in this section, the term appropriation bill means any
				general or special appropriation bill, and any bill or joint resolution making
				supplemental, deficiency, or continuing appropriations through the end of
				fiscal year 2009 or any subsequent fiscal year, as the case may
				be.
							.
				223.Conforming
			 amendmentThe table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by inserting after the item relating to section
			 315 the following new items:
					
						
							Sec. 316. Discretionary deficit reduction
				account.
							Sec. 317. Mandatory deficit reduction
				account.
						
						.
				CStatutory Budget
			 Limits and Enforcement
				ISpending Limits
			 and Deficit Control
					231.Discretionary
			 spending limits
						(a)Discretionary
			 Spending LimitsSection 251 of the Balanced Budget and Emergency
			 Deficit Control of Act of 1985 is amended to read as follows:
							
								(a)Discretionary
				Spending LimitsThe total level of discretionary spending for all
				non-security discretionary spending programs, projects, and activities means,
				in any fiscal year in which there is a deficit through fiscal year 2020, an
				amount of discretionary spending outlays not exceeding the discretionary
				spending outlays for the preceding fiscal year as adjusted for
				inflation.
								(b)Sequence of
				Sequestration ReportsWithin 15 calendar days after Congress
				adjourns to end a session and on the same day as a spending reduction ordered
				under sections 252A and 253, but prior to any spending reduction required by
				sections 252A and 253, OMB shall issue a final spending reduction report to
				reduce an excess spending amount.
								(c)Spending
				Reduction OrderA spending reduction ordered pursuant to
				subsection (b) shall be implemented using the procedures set forth in section
				256.
								. 
						(b)Conforming
			 AmendmentThe item relating to section 251 in the table of
			 contents set forth in 250(c) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
							
								
									Sec. 251. Discretionary spending
				limits.
								
								.
						232.Total spending
			 limits
						(a)Total Spending
			 LimitsAfter section 252 of
			 the Balanced Budget and Emergency Deficit Control Act of 1985, add the
			 following new section:
							
								252A.Total spending
				limits
									(a)Projections
										(1)Spending
				projectionsFor the current
				fiscal year and each subsequent ten fiscal years:
											(A)OMB shall prepare
				a report comparing projected total spending under section 257 and the total
				spending limits in subsection (d), and include such report in the budget as
				submitted by the President annually under section 1105(a) of title 31, United
				States Code.
											(B)CBO shall prepare
				a report comparing projected total spending under section 257 and the total
				spending limits in subsection (d) and include such report in the CBO annual
				baseline and reestimate of the President’s budget.
											(2)Inclusion in
				spending reduction ordersReports prepared pursuant to subsection
				(a) shall be included in the spending reduction report set forth in subsection
				(b).
										(b)Spending
				Reduction ReportWithin 15 calendar days after Congress adjourns
				to end a session and on the same day as a spending reduction ordered under
				sections 251, 252A, and 253, but after any spending reduction required by
				sections 251 and 252A, but before section 253, OMB shall issue a spending
				reduction report to reduce an excess spending amount (if any remains).
									(c)Spending
				Reduction OrderA spending reduction ordered pursuant to
				subsection (b) shall be implemented using the procedures set forth in section
				256.
									(d)Total Spending
				Limits
										(1)fiscal year 2010:
				25 percent;
										(2)fiscal year 2011:
				24 percent;
										(3)fiscal year 2012:
				22 percent;
										(4)fiscal year 2013: 22 percent;
										(5)fiscal year 2014: 22 percent;
										(6)fiscal year 2015: 21 percent;
										(7)fiscal year 2016: 21 percent;
										(8)fiscal year 2017:
				20 percent;
										(9)fiscal year 2018:
				20 percent;
										(10)fiscal year
				2019: 19 percent; and
										(11)fiscal year 2020
				and each year thereafter: 18 percent;
										of the
				projected GDP for the budget year.(e)Temporary
				Adjustment AuthorityOMB
				shall make adjustments to the total spending limits set forth in subsection
				(d)(6) and the years thereafter equal to the percentage level of—
										(1)the average per
				capita benefit for OASDI and Medicare eligible retirees born during the period
				of fiscal years 1946 through 1964 receiving benefits under the OASDI and
				Medicare programs in fiscal year 2014;
										(2)multiplied by the
				increase in the number of such beneficiaries in the applicable fiscal year from
				the number of such beneficiaries in fiscal year 2014;
										(3)adjusted
				for—
											(A)the blend of the
				Consumer Price Index and the Medical Economic Index for Medicare programs;
				and
											(B)the Consumer Price Index for OASDI
				programs; and
											(4)as a percentage of
				the gross domestic product of the applicable fiscal year.
										OMB may
				modify the adjustments required by this subsection in order that the spending
				limits accommodate the OASDI and Medicare benefits of individuals who were born
				during the period of fiscal years 1946 through 1964.(f)Additional
				Temporary Adjustment AuthorityOMB shall make further adjustments to the
				total spending limits for any fiscal year set forth in subsection (d) to ensure
				that any individual who is at least 55 years of age on January 1 of the
				calendar year in which this subsection is enacted shall receive full benefits
				under the OASDI and Medicare
				programs.
									.
						(b)DefinitionsSection 3 of such Act (2 U.S.C. 622) is
			 further amended by adding at the end the following new paragraph:
							
								(14)The term
				total spending means all outlays of the Federal Government
				including those from off-budget entities and budget authority and outlays
				flowing therefrom, as applicable, designated as
				emergencies.
								.
						(c)Conforming
			 AmendmentThe table of contents set forth in 250(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after the item relating to section 252A the following new
			 item:
							
								
									Sec. 252A. Total spending
				limits.
								
								.
						233.Deficit
			 limits
						(a)Amend section 253 of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 to read as follows:
							
								253.Deficit
				limits
									(a)Deficit
				Projections
										(1)Deficit
				amountsFor the current
				fiscal year and each subsequent ten fiscal years:
											(A)OMB shall prepare
				a report comparing projected total deficits and the Deficit Limits in
				subsection (d), and include such report in the budget as submitted by the
				President annually under section 1105(a) of title 31, United States
				Code.
											(B)CBO shall prepare
				a report comparing projected deficits amounts and the Deficit Limits in
				subsection (d) and include such report in the CBO annual baseline and
				reestimate of the President’s budget.
											(2)Inclusion in
				spending reduction ordersReports prepared pursuant to subsection
				(a) shall be included in the spending reduction report set forth in subsection
				(c).
										(b)Deficit
				reduction reportWithin 15 calendar days after Congress adjourns
				to end a session and on the same day as a spending reduction ordered under
				sections 251 and 252A, but after any spending reduction required by section
				251, OMB shall issue a spending reduction report to reduce an excess spending
				amount (if any remains).
									(c)Deficit
				reduction orderA spending reduction ordered pursuant to
				subsection (b) shall be implemented using the procedures set forth in section
				256.
									(d)Deficit
				LimitsIn this section, the
				term Deficit Limit means an amount that equals with respect
				to—
										(1)fiscal year 2011:
				6.9 percent;
										(2)fiscal year 2012: 4.8 percent;
										(3)fiscal year 2013: 4.5 percent;
										(4)fiscal year 2014: 3.8 percent;
										(5)fiscal year 2015: 3.0 percent;
										(6)fiscal year 2016: 2.7 percent;
										(7)fiscal year 2017: 2.3 percent;
										(8)fiscal year 2018: 2.0 percent;
										(9)fiscal year 2019: 1.3 percent; and
										(10)fiscal year 2020 and each fiscal year
				thereafter 0.0 percent;
										of the
				projected GDP for the budget
				year..
						(b)Conforming
			 AmendmentThe item relating to section 253 in the table of
			 contents set forth in section 250(c) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
							
								
									Sec. 253. Deficit
				limits.
								
								.
						IIReports and
			 Orders 
					241.Reports and
			 ordersSection 254 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
						
							254.Reports and
				Orders
								(a)Timetable
									
										
											
												Date:Action to be completed:
												
												5 days
						before the President’s budget submissionCBO sequestration preview
						report.
												
												President’s budget submissionOMB sequestration preview
						report.
												
												August
						10CBO
						sequestration update report.
												
												August
						20OMB
						sequestration update report.
												
												10 days
						after end of sessionCBO sequestration final
						report.
												
												15 days
						after end of sessionOMB sequestration final report;
						Presidential order.
												
											
										
									
								(b)Submission and
				Availability of ReportsEach report required by this section
				shall be submitted to the Budget Committees of the House of Representatives and
				the Senate. On the following day a notice of the report shall be printed in the
				Federal Register.
								(c)Sequestration
				Preview Reports
									(1)Reporting
				requirementOn the dates specified in subsection (a), OMB and CBO
				shall issue a preview report regarding discretionary, pay-as-you-go, and
				deficit sequestration based on laws enacted through those dates.
									(2)Discretionary
				spending limit sequestration reportThe preview reports shall set
				forth estimates for the current year and each subsequent year through 2019 of
				the applicable discretionary spending limits and an explanation of any
				adjustments in such limits under section 251.
									(3)Total spending
				limit sequestration reportThe preview reports shall set forth
				for the budget year estimates for each of the following:
										(A)The total spending
				limit and the estimated total spending amount calculated under section 252A,
				and the excess deficit.
										(B)The amount of
				reductions required under sections 251 and 252A, the excess total spending
				amount remaining after those reductions have been made.
										(C)The sequestration
				percentage necessary to achieve the required reduction in any fiscal year for
				which a Deficit Limit is set forth pursuant to this Act.
										(4)Deficit limit
				sequestration reportThe preview reports shall set forth for the
				budget year estimates for each of the following:
										(A)The maximum
				deficit amount, the estimated deficit calculated under section 253(b), the
				excess deficit;
										(B)The amount of
				reductions required under sections 251 and 252A, the excess deficit remaining
				after those reductions have been made; and
										(C)The sequestration
				percentage necessary to achieve the required reduction in any fiscal year for
				which a Deficit Limit is set forth pursuant to this Act.
										(5)Explanation of
				differencesThe OMB reports shall explain the differences between
				OMB and CBO estimates for each item set forth in this subsection.
									(d)Sequestration
				Update ReportsOn the dates specified in subsection (a), OMB and
				CBO shall issue a sequestration update report, reflecting laws enacted through
				those dates, containing all of the information required in the sequestration
				preview reports.
								(e)Final
				Sequestration Reports
									(1)Reporting
				requirementOn the dates specified in subsection (a), OMB and CBO
				shall issue a final sequestration report, updated to reflect laws enacted
				through those dates.
									(2)Discretionary
				spending sequestration reportsThe final reports shall set forth
				estimates for each of the following:
										(A)For the current
				year and each subsequent year the applicable discretionary spending limits for
				each category and an explanation of any adjustments in such limits under
				section 251.
										(B)For the current
				year and the budget year the estimated new budget authority and outlays for
				each category and the breach, if any, in each category.
										(C)For each category
				for which a sequestration is required, the sequestration percentages necessary
				to achieve the required reduction.
										(D)For the budget
				year, for each account to be sequestered, estimates of the baseline level of
				budgetary resources subject to sequestration and resulting outlays and the
				amount of budgetary resources to be sequestered and resulting outlay
				reductions.
										(3)Total spending
				and deficit limit sequestration reportsThe final reports shall contain all the
				information required in the total spending and deficit limit sequestration
				preview reports. In addition, these reports shall contain, for the budget year,
				for each account to be sequestered, estimates of the baseline level of
				sequestrable budgetary resources and resulting outlays and the amount of
				budgetary resources to be sequestered and resulting outlay reductions. The
				reports shall also contain estimates of the effects on outlays of the
				sequestration in each outyear for direct spending programs.
									(4)Explanation of
				differencesThe OMB report shall explain any differences between
				OMB and CBO estimates of any excess deficit, any breach, and any required
				sequestration percentage. The OMB report shall also explain differences in the
				amount of sequesterable resources for any budget account to be reduced if such
				difference is greater than $5,000,000.
									(5)Presidential
				orderOn the date specified in subsection (a), if in its final
				sequestration report OMB estimates that any sequestration is required, the
				President shall issue an order fully implementing without change all
				sequestrations required by the OMB calculations set forth in that report. This
				order shall be effective on issuance.
									(f)Within-Session
				Sequestration ReportsIf an appropriation for a fiscal year in
				progress is enacted (after Congress adjourns to end the session for that budget
				year and before July 1 of that fiscal year) that causes a breach, 10 days later
				CBO shall issue a report containing the information required in subsection
				(e)(2). Fifteen days after enactment, OMB shall issue a report containing the
				information required in subsections (e)(2) and (e)(4). On the same day as the
				OMB report, the President shall issue an order fully implementing without
				change all sequestrations required by the OMB calculations set forth in that
				report. This order shall be effective on issuance.
								(g)GAO Compliance
				ReportUpon request of the Committee on the Budget of the House
				of Representatives or the Senate, the Comptroller General shall submit to the
				Congress and the President a report on—
									(1)the extent to
				which each order issued by the President under this section complies with all
				of the requirements contained in this part, either certifying that the order
				fully and accurately complies with such requirements or indicating the respects
				in which it does not; and
									(2)the extent to
				which each report issued by OMB or CBO under this section complies with all of
				the requirements contained in this part, either certifying that the report
				fully and accurately complies with such requirements or indicating the respects
				in which it does not.
									(h)Low-Growth
				ReportAt any time, CBO shall notify the Congress if—
									(1)during the period
				consisting of the quarter during which such notification is given, the quarter
				preceding such notification, and the 4 quarters following such notification,
				CBO or OMB has determined that real economic growth is projected or estimated
				to be less than zero with respect to each of any 2 consecutive quarters within
				such period; or
									(2)the most recent of
				the Department of Commerce’s advance preliminary or final reports of actual
				real economic growth indicate that the rate of real economic growth for each of
				the most recently reported quarter and the immediately preceding quarter is
				less than one percent.
									(i)Economic and
				Technical AssumptionsIn all reports required by this section,
				OMB shall use the same economic and technical assumptions as used in the most
				recent budget submitted by the President under section 1105(a) of title 31,
				United States
				Code.
								.
					242.Spending and
			 deficit limits enforcement
						(a)Conforming
			 Amendments to Section 312Section 312 of the Congressional Budget Act
			 of 1974 is amended—
							(1)by striking
			 subsection (a) and inserting the following:
								
									(a)Budget Committee
				DeterminationsFor purposes
				of this title, the levels of new budget authority, outlays, direct spending,
				deficits, revenues, and debt, or the increases or decreases of such levels for
				purpose of section 303, shall be determined on the basis of estimates made by
				the Committee on the Budget of the House of Representatives or the Senate, as
				applicable.
									.
							(2)by striking
			 subsections (b) and (c) and redesignating subsections (d), (e), and (f) as (h),
			 (i), and (j).
							(b)Enforcement
			 Amendments to Section 312Section 312 of the Congressional Budget
			 Act of 1974 is further amended by adding at the end the following new
			 subsections after subsection (a):
							
								(b)Discretionary
				Spending Limit Point of OrderIt shall not be in order in the
				House of Representatives or the Senate to consider any bill, joint resolution,
				amendment, concurrent resolution, or conference report that—
									(1)causes the
				discretionary spending limits for the budget year to be breached;
									(2)increases the
				discretionary spending limits for the budget year or any ensuing fiscal year;
				or
									(3)includes any
				provision that has the effect of modifying the application of section 251 of
				the Balanced Budget and Emergency Deficit Control Act of 1985.
									(c)Total Spending
				Limit Point of OrderIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				concurrent resolution, amendment, or conference report that—
									(1)causes the total spending limits for the
				budget year, as a percentage of gross domestic product, to be breached;
				or
									(2)increases outlays
				above the total spending limits, as a percentage of gross domestic product, for
				the budget year or any ensuing fiscal year after the budget year.
									(d)Deficit Limit
				Point of OrderIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, concurrent resolution, or conference report that—
									(1)causes the Deficit Limits for the budget
				year, as a percentage of gross domestic product, to be breached; or
									(2)increases the
				amount of deficit, as a percentage of gross domestic product, for the budget
				year or any ensuing fiscal year.
									(e)Sequestration
				ApplicationIt shall not be
				in order in the House of Representatives or the Senate to consider any bill,
				joint resolution, amendment, concurrent resolution, or conference report
				that—
									(1)includes any
				provision that has the effect of modifying the application of section 256 of
				the Balanced Budget and Emergency Deficit Control Act of 1985 to any program
				subject to sequestration or exempt from sequestration; and
									(2)includes any
				provision that has the effect of modifying the application of section 251,
				252A, or 253 to any program subject to sequestration or exempt from
				sequestration.
									(f)Waiver or
				SuspensionThe provisions of this section may be waived or
				suspended:
									(1)In the
				SenateIn the Senate only by the affirmative vote of three-fifths
				of the Members, duly chosen and sworn.
									(2)In the House of
				RepresentativesIn the House
				of Representatives:
										(A)Only by a rule or
				order proposing only to waive such provisions by an affirmative vote of
				two-thirds of the Members, duly chosen and sworn.
										(B)It shall not be in
				order to consider a rule or order that waives the application of subparagraph
				(A).
										(C)It shall not be in
				order for the Speaker to entertain a motion to suspend the application of this
				section under clause 1 of rule XV of the Rules of the House of
				Representatives.
										.
						243.Spending
			 reduction orders
						(a)In
			 GeneralSection 256 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
							
								256.Spending
				Reduction Order
									(a)ApplicationA spending reduction order issued pursuant
				to this part shall apply to eliminate breaches of the limits set forth in
				sections 251 (discretionary spending limits), 252A (total spending limits), and
				253 (Deficit limits).
									(b)Waiver or
				Suspension(1)In the Senate, the
				provisions of this section may be waived or suspended in the Senate only by the
				affirmative vote of two-thirds of the Members, duly chosen and sworn.
										(2)In the House—
											(A)The provisions of this section may be
				waived or suspended in the House of Representatives only by a rule or order
				proposing only to waive such provisions by an affirmative vote of two-thirds of
				the Members, duly chosen and sworn.
											(B)It shall not be in order to consider a
				rule or order that waives the application of paragraph (1).
											(C)It shall not be in order for the
				Speaker to entertain a motion to suspend the application of this section under
				clause 1 of rule XV of the Rules of the House of Representatives.
											(c)General
				Rules
										(1)Calculation of
				spending reduction percentageOMB shall include in its final
				spending sequestration report a requirement that each nonexempt spending
				account shall be reduced by an amount of budget authority calculated by
				multiplying the baseline level of budgetary resources in that account at that
				time by the uniform percentage necessary to reduce outlays sufficient to
				eliminate an excess spending amount.
										(2)ExemptionsThe
				following shall be exempt from reduction under any order issued under this
				part:
											(A)Payments for net
				interest.
											(B)Benefits payable
				under the old-age, survivors, and disability insurance program established
				under title II of the Social Security Act if—
												(i)OASDI Trust Funds
				are actuarially solvent in the 75-year period utilized in the most recent
				annual report of the Board of Trustees provided pursuant to section 201(C)(2)
				of the Social Security Act; and
												(ii)OASDI Trust Funds
				have not run a cash deficit in the fiscal year prior to the transmittal of the
				most recent Sequestration Preview Report.
												(C)Benefits provided
				to veterans defined as direct spending payable by the Department of Veterans
				affairs.
											(D)Obligated balances
				of budget authority carried over from prior fiscal years.
											(E)Any obligations of
				the Federal Government required to be paid under the United States Constitution
				or legally contractual obligations.
											(F)Provisions of
				spending legislation designated by the President, and so designated in statute,
				as an emergency, except an amount of budget authority and the outlays flowing
				therefrom so designated that is above the emergency reserve fund as calculated
				in section 317(b) of the Congressional Budget Act of 1974 shall not be
				exempt.
											(G)Any program whose
				growth in the budget year is equal to or less than the consumer price
				index.
											(H)Intergovernmental
				transfers.
											(3)One-percent
				reduction limitationNo program shall be subject to a spending
				reduction of more than one percent of its budgetary resources.
										(4)Calculation of
				spending reductionThe percentage required to produce a spending
				reduction, as ordered by a spending reduction order, shall be calculated by OMB
				by adding all budgetary resources of the Government, and reducing that amount
				by an amount sufficient to reduce the total amount of outlays of the Government
				to equal, or lower, a level of outlays than the amount set forth in the
				guideline period.
										(5)ApplicationOnce
				issued, a spending reduction shall be applied to nonexempt programs as
				follows:
											(A)Budgetary
				resources subject to a spending reduction to any discretionary account shall be
				permanently canceled.
											(B)The same
				percentage spending reduction shall apply to all programs, projects, and
				activities within a budget account (with programs, projects, and activities as
				delineated in the appropriation Act or accompanying report for the relevant
				fiscal year covering that account, or for accounts not included in
				appropriation Acts, as delineated in the most recently submitted President's
				budget).
											(C)Administrative
				regulations implementing a spending reduction shall be made within 120 days of
				the issue of a spending reduction order.
											(6)OASDI special
				proceduresIf the OASDI Trust Funds are subject to sequestration,
				then payments from such Trust Funds shall be treated the same as other
				programs, except—
											(A)reductions from
				such Trust Funds shall not exceed one percent of the 75-year unfunded liability
				set forth in the most current Social Security Trustees Report;
											(B)reduction in
				individual benefits shall be implemented by increasing the Normal Retirement
				Age (NRA) by an amount certified by the Social Security Office of the Chief
				Actuary;
											(C)the increase in the NRA shall not be
				applied to any beneficiary born in a year 55 years or before—
												(i)the year of the
				enactment of the Spending, Deficit, and Debt Control Act of 2009; or
												(ii)the year in which
				the final spending sequestration report is issued; and
												(D)no change in the NRA shall be made before
				it is fully phased-in under the Social Security Act as in effect before the
				date of enactment of the Spending, Deficit, and Debt Control Act of
				2009.
											(d)Discretionary
				Spending Sequestration
										(1)Eliminating a
				breachEach nonexempt account shall be reduced by an amount of
				budget authority calculated by multiplying the baseline level of budgetary
				resources subject to sequestration in that account at that time by the uniform
				percentage necessary to eliminate a breach by—
											(A)first, calculating
				the uniform percentage necessary to eliminate a breach in new budget authority,
				if any, and
											(B)second, if any
				breach in outlays remains, increasing the uniform percentage to a level
				sufficient to eliminate that breach.
											(2)Emergency
				spending above the reserve fundAn amount of budget authority and the
				outlays flowing therefrom designated in statute as an emergency that is above
				level in the emergency reserve fund as calculated in Section 317(b) of the
				Congressional Budget Act of 1974 shall count toward the discretionary spending
				limits.
										(3)Part-year
				appropriationsIf, on the date specified in paragraph (1), there
				is in effect an Act making or continuing appropriations for part of a fiscal
				year for any budget account, then the dollar sequestration calculated for that
				account under paragraph (2) shall be subtracted from—(A) the annualized amount
				otherwise available by law in that account under that or a subsequent part-year
				appropriation; and (B) when a full-year appropriation for that account is
				enacted, from the amount otherwise provided by the full year
				appropriation.
										(4)Look-backIf,
				after June 30, an appropriation for the fiscal year in progress is enacted that
				causes a breach for that year, the discretionary spending limits for the next
				fiscal year shall be reduced by the amount of the breach.
										(5)Within-session
				sequestrationIf an appropriation for a fiscal year in progress
				is enacted (after Congress adjourns to end the session for that budget year and
				before July 1 of that fiscal year) that causes a breach for that year (after
				taking into account any prior sequestration of amounts), 15 days later there
				shall be a sequestration to eliminate that breach following the procedures set
				forth in paragraphs (2) through (3).
										(6)Estimates
											(A)CBO
				estimatesAs soon as practicable after Congress completes action
				on any discretionary appropriation, CBO, after consultation with the Committees
				on the Budget of the House of Representatives and the Senate, shall provide OMB
				with an estimate of the amount of discretionary new budget authority and
				outlays for the current year (if any) and the budget year provided by that
				legislation.
											(B)OMB
				estimatesNot later than seven calendar days (excluding
				Saturdays, Sundays, and legal holidays) after the date of enactment of any
				discretionary appropriation, OMB shall transmit a report to the House of
				Representatives and to the Senate containing the CBO estimate of that
				legislation, an OMB estimate of the amount of discretionary new budget
				authority and outlays for the current year (if any) and the budget year
				provided by that legislation, and an explanation of any difference between the
				two estimates.
											(C)Explanation of
				differences between OMB and OMB estimatesIf OMB determines that
				there is a significant difference between OMB and CBO reports prepared pursuant
				to subparagraph (A) and (B), OMB shall consult with the Committees on the
				Budget of the House of Representatives and the Senate regarding that difference
				and that consultation shall include, to extent practicable, written
				communication to those committees that affords such committees the opportunity
				to comment before the issuance of the report.
											(D)Assumptions and
				guidelinesOMB estimates under this paragraph shall be made using
				current economic and technical assumptions. OMB shall use the OMB estimates
				transmitted to the Congress under this paragraph. OMB and CBO shall prepare
				estimates under this paragraph in conformance with scorekeeping guidelines
				determined after consultation among the House of Representatives and Senate
				Committees on the Budget, CBO, and OMB.
											(E)Annual
				appropriationsFor purposes of this paragraph, amounts provided
				by annual appropriations shall include any new budget authority and outlays for
				the current year (if any) and the budget year in accounts for which funding is
				provided in that legislation that result from previously enacted
				legislation.
											(7)Discretionary
				sequestration limitationIf appropriations for a fiscal year do
				not require a sequester pursuant to the discretionary spending limits set forth
				in this Act, discretionary accounts shall not be subject to sequestration under
				section 252A or
				253.
										.
						(b)Low-Growth
			 AmendmentAmend section
			 258(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 to read
			 as follows:
							
								(b)Suspension of
				Sequestration ProceduresUpon
				the enactment of a declaration of war or a joint resolution described in
				subsection (a)—
									(1)the subsequent
				issuance of any sequestration report to enforce the spending limits in section
				252A or the Deficit Limits in section 253 order is precluded;
									(2)sections 302(f),
				310(d), 311(a), of the Congressional Budget Act of 1974 are suspended;
				and
									(3)section 1103 of
				title 31, United States Code, is
				suspended.
									.
						(c)Technical and
			 Conforming Amendments(1)RepealsSection 255 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is repealed.
							(2)Conforming
			 amendmentThe item relating to section 256 in the table of
			 contents set forth in section 250(a) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
								
									
										Sec. 256. Spending reduction
				order.
									
									.
							DPrevention of
			 Government Shutdown
				251.Amendment to
			 title 31
					(a)In
			 GeneralChapter 13 of title 31, United States Code, is amended by
			 inserting after section 1310 the following new section:
						
							1311.Continuing
				appropriations
								(a)(1)If any regular
				appropriation bill for a fiscal year (or, if applicable, for each fiscal year
				in a biennium) does not become law before the beginning of such fiscal year or
				a joint resolution making continuing appropriations is not in effect, there are
				appropriated, out of any money in the Treasury not otherwise appropriated, and
				out of applicable corporate or other revenues, receipts, and funds, excluding
				any budget authority designated as an emergency or temporary funding for
				projects or activities that are not part of ongoing operations, to such sums as
				may be necessary to continue any project or activity for which funds were
				provided in the preceding fiscal year—
										(A)in the corresponding regular
				appropriation Act for such preceding fiscal year; or
										(B)if the corresponding regular
				appropriation bill for such preceding fiscal year did not become law, then in a
				joint resolution making continuing appropriations for such preceding fiscal
				year.
										(2)Appropriations and funds made
				available, and authority granted, for a project or activity for any fiscal year
				pursuant to this section shall be at a rate of operations not in excess of the
				lower of—
										(A)the rate of operations provided for in
				the regular appropriation Act providing for such project or activity for the
				preceding fiscal year;
										(B)in the absence of such an Act, the
				rate of operations provided for such project or activity pursuant to a joint
				resolution making continuing appropriations for such preceding fiscal
				year;
										(C)the rate of operations provided for in
				the regular appropriation bill as passed by the House of Representatives or the
				Senate for the fiscal year in question, except that the lower of these two
				versions shall be ignored for any project or activity for which there is a
				budget request if no funding is provided for that project or activity in either
				version; or
										(D)the annualized rate of operations
				provided for in the most recently enacted joint resolution making continuing
				appropriations for part of that fiscal year or any funding levels established
				under the provisions of this Act.
										(3)Appropriations and funds made
				available, and authority granted, for any fiscal year pursuant to this section
				for a project or activity shall be available for the period beginning with the
				first day of a lapse in appropriations and ending with the earlier of—
										(A)the date on which the applicable
				regular appropriation bill for such fiscal year becomes law (whether or not
				such law provides for such project or activity) or a continuing resolution
				making appropriations becomes law, as the case may be; or
										(B)the last day of such fiscal
				year.
										(b)An appropriation
				or funds made available, or authority granted, for a project or activity for
				any fiscal year pursuant to this section shall be subject to the terms and
				conditions imposed with respect to the appropriation made or funds made
				available for the preceding fiscal year, or authority granted for such project
				or activity under current law.
								(c)Appropriations and
				funds made available, and authority granted, for any project or activity for
				any fiscal year pursuant to this section shall cover all obligations or
				expenditures incurred for such project or activity during the portion of such
				fiscal year for which this section applies to such project or activity.
								(d)Expenditures made
				for a project or activity for any fiscal year pursuant to this section shall be
				charged to the applicable appropriation, fund, or authorization whenever a
				regular appropriation bill or a joint resolution making continuing
				appropriations until the end of a fiscal year providing for such project or
				activity for such period becomes law.
								(e)This section shall
				not apply to a project or activity during a fiscal year if any other provision
				of law (other than an authorization of appropriations)—
									(1)makes an
				appropriation, makes funds available, or grants authority for such project or
				activity to continue for such period; or
									(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such project or activity to continue for
				such period.
									(f)For purposes of
				this section, the term regular appropriation bill means any annual
				appropriation bill making appropriations, otherwise making funds available, or
				granting authority, for any of the following categories of projects and
				activities:
									(1)Agriculture, rural
				development, Food and Drug Administration, and related agencies
				programs.
									(2)The Department of
				Defense.
									(3)Energy and water
				development, and related agencies.
									(4)State, foreign
				operations, and related programs.
									(5)The Department of
				Homeland Security.
									(6)The Department of
				the Interior, Environmental Protection Agency, and related agencies.
									(7)The Departments of
				Labor, Health and Human Services, and Education, and related agencies.
									(8)Military
				construction, veterans affairs, and related agencies.
									(9)Science, the
				Departments of State, Justice, and Commerce, and related agencies.
									(10)The Departments
				of Transportation, Housing and Urban Development, and related agencies.
									(11)The Legislative
				Branch.
									(12)Financial
				services and general
				government.
									.
					(b)Clerical
			 AmendmentThe analysis of chapter 13 of title 31, United States
			 Code, is amended by inserting after the item relating to section 1310 the
			 following new item:
						
							
								1311. Continuing
				appropriations.
							
							.
					(c)Effective
			 dateThe amendment made by this section shall apply to fiscal
			 year 2011.
					EJoint Budget
			 Resolution
				271.PurposesParagraphs (1) and (2) of section 2 of the
			 Congressional Budget and Impoundment Control Act of 1974 are amended to read as
			 follows:
					
						(1)to assure
				effective control over the budgetary process; and
						(2)to facilitate the
				determination each year of the appropriate level of Federal revenues and
				expenditures by the Congress and the
				President;
						.
				272.TimetableSection 300 of the Congressional Budget Act
			 of 1974 is amended to read as follows:
					
						300.TimetableThe timetable
				with respect to the Congressional budget process for any fiscal year is as
				follows:
							
								First Session
								
									
										On or before:Action to be
						completed:
										
										First Monday in FebruaryPresident submits his budget.
										
										February
						15Congressional Budget Office submits report to Budget
						Committees.
										
										Not
						later than 6 weeks after President submits budgetCommittees submit views and estimates
						to Budget Committees.
										
										April
						1Budget
						Committees report joint resolution on the budget.
										
										 April
						15Congress completes action on joint resolution on the
						budget.
										
										June
						10House
						Appropriations Committee reports last annual appropriation bill.
										
										June
						15Congress completes action on reconciliation
						legislation.
										
										June
						30House
						completes action on annual appropriation bills.
										
										October
						1Fiscal
						year begins.
										
									
								
						.
				273.Joint
			 resolution on the budget
					(a)Content of Joint
			 Resolutions on the BudgetSection 301(a)(4) of the Congressional
			 Budget Act of 1974 is amended to read as follows:
						
							(4)subtotals of new
				budget authority and outlays for nondefense discretionary spending, defense
				discretionary spending, Medicare, Medicaid, other direct spending (excluding
				interest), and interest; and for emergencies (for the reserve fund in section
				317(b) and for military operations in section
				317(C));
							.
					(b)Additional
			 Matters in Joint ResolutionSection 301(b) of the Congressional
			 Budget Act of 1974 is amended as follows:
						(1)Strike paragraphs
			 (1), and (6) through (9).
						(2)Redesignate
			 paragraphs (2), (3), (4), and (5) accordingly.
						(3)Amend paragraph
			 (3), as redesignated, to read as follows:
							
								(3)set forth such
				other matters, and require such other procedures, relating to the budget as may
				be appropriate to carry out the purposes of the Act, but shall not include a
				suspension or alteration of the application of the motion to strike a provision
				as set forth in section 310(d)(2) or
				(h)(2)(F).
								.
						(c)Required
			 Contents of ReportSection 301(e)(2) of the Congressional Budget
			 Act of 1974 is amended as follows:
						(1)Redesignate
			 subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (B), (C), (E),
			 (F), (H), and (I), respectively.
						(2)Before
			 subparagraph (B) (as redesignated), insert the following new
			 subparagraph:
							
								(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
								.
						(3)In subparagraph
			 (C) (as redesignated), strike mandatory and insert direct
			 spending.
						(4)After subparagraph
			 (C) (as redesignated), insert the following new subparagraph:
							
								(D)a measure, as a
				percentage of gross domestic product, of total outlays, total Federal revenues,
				the surplus or deficit, and new outlays for nondefense discretionary spending,
				defense spending, Medicare, Medicaid and other direct spending as set forth in
				such
				resolution;
								.
						(5)After subparagraph
			 (F) (as redesignated), insert the following new subparagraph:
							
								(G)if the joint
				resolution on the budget includes any allocation to a committee other than the
				Committee on Appropriations of levels in excess of current law levels, a
				justification for not subjecting any program, project, or activity (for which
				the allocation is made) to annual discretionary
				appropriations;
								.
						(d)Additional
			 Contents of ReportSection 301(e)(3) of the Congressional Budget
			 Act of 1974 is amended as follows:
						(1)Redesignate
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively, strike
			 subparagraphs (C) and (D), and redesignate subparagraph (E) as subparagraph (D)
			 and strike the period and insert ; and.
						(2)Before
			 subparagraph (B), insert the following new subparagraph:
							
								(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
								.
						(3)At the end, add
			 the following new subparagraph:
							
								(E)set forth, if
				required by subsection (f), the calendar year in which, in the opinion of the
				Congress, the goals for reducing unemployment set forth in section 4(b) of the
				Employment Act of 1946 should be
				achieved.
								.
						(e)Budget
			 PresentationAfter section 301(e)(3) add the following new
			 paragraph:
						
							(4)Budget
				FormatIn addition to the
				contents that may be included in the report pursuant to paragraph (3), a
				presentation of the functional categories may also be included as
				follows:
								(A)Principal
				Federal ObligationsActivities intrinsic to the Federal
				Government (including both discretionary and mandatory spending) as
				follows:
									(i)National
				defense;
									(ii)International
				affairs;
									(iii)Veterans
				benefits and services; and
									(iv)Administration of
				justice.
									(B)Federally
				Supported Domestic PrioritiesThe total domestic discretionary spending
				levels as follows:
									(i)Total domestic
				discretionary spending.
									(ii)Optional inclusion of additional specific
				recommended levels.
									(C)Major Domestic
				EntitlementsMajor domestic direct spending programs as
				follows:
									(i)Medicare.
									(ii)Medicaid.
									(iii)Other direct
				spending.
									(iv)Optional
				inclusion of additional specific recommended levels.
									(D)General
				Government and Financial ManagementFunding for financing
				government operations as follows:
									(i)General government.
									(ii)Net
				interest.
									(iii)Allowances.
									(iv)Offsetting
				receipts.
									.
					(f)President’s
			 Budget Submission to Congress(1)The first two sentences
			 of section 1105(a) of title 31, United States Code, are amended to read as
			 follows: “On or after the first Monday in January but not later than the first
			 Monday in February of each year the President shall submit a budget of the
			 United States Government for the following fiscal year which shall set forth
			 the following levels:
							
								(A)Totals of new budget authority and
				outlays.
								(B)Total Federal revenues and the amount,
				if any, by which the aggregate level of Federal revenues should be increased or
				decreased by bills and resolutions to be reported by the appropriate
				committees.
								(C)The surplus or deficit in the
				budget.
								(D)Subtotals of new budget authority and
				outlays for nondefense discretionary spending, defense discretionary spending,
				direct spending (excluding interest), and interest, and for emergencies (for
				the reserve fund in section 317(b) and for military operations in section
				317(c).
								(E)The public debt.
									Each budget submission shall include a budget message
				and summary and supporting information and, as a separately delineated
				statement, the levels requires in the preceding sentence for at least each of
				the 4 ensuing fiscal
				years..
						(2)The third sentence of section 1105(a)
			 of title 31, United States Code, is amended by inserting
			 submission after budget.
						(g)Limitation on
			 the Content of Budget ResolutionsSection 305 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
						
							(e)Limitation on
				Contents(1)It shall not be in order
				in the House of Representatives or in the Senate to consider any joint
				resolution on the budget or any amendment thereto or conference report thereon
				that contains any matter referred to in paragraph (2).
								(2)Any joint resolution on the budget or
				any amendment thereto or conference report thereon that contains any matter not
				permitted in section 301(a) or (b) shall not be treated in the House of
				Representatives or the Senate as a budget resolution under subsection (a) or
				(b) or as a conference report on a budget resolution under subsection (c) of
				this
				section.
								.
					274.Budget required
			 before spending bills may be considered
					(a)Amendments to
			 Section 302Section 302 of the
			 Congressional Budget Act of 1974 is amended—
						(1)in subsection (a),
			 by striking paragraph (5); and
						(2)in subsection
			 (f)(1)(A), by striking as reported.
						(b)Amendments to
			 Section 303 and Conforming
			 AmendmentsSection 303 of the Congressional Budget Act of 1974 is
			 amended—
						(1)by striking “(a)
			 In General.—”,
			 by striking has been agreed to and inserting takes effect
			 in subsection (a), and by striking subsections (b) and (c); and
						(2)by striking its
			 section heading and inserting the following new section heading:
			 consideration of budget-related legislation before budget
			 becomes law.
						(c)Expedited
			 Procedures Upon Veto of Joint Resolution on the Budget(1)Title III of the
			 Congressional Budget Act of 1974 is amended by adding after section 315 the
			 following new section:
							
								316.Expedited Procedures Upon Veto of Joint Resolution on the
		  Budget(a)Special
				RuleIf the President vetoes a joint resolution on the budget for
				a fiscal year, the majority leader of the House of Representatives or Senate
				(or his designee) shall introduce a concurrent resolution on the budget or
				joint resolution on the budget for such fiscal year. If the Committee on the
				Budget of either House fails to report such concurrent or joint resolution
				referred to it within five calendar days (excluding Saturdays, Sundays, or
				legal holidays except when that House of Congress is in session) after the date
				of such referral, the committee shall be automatically discharged from further
				consideration of such resolution and such resolution shall be placed on the
				appropriate calendar.
									(b)Procedure in the
				House of Representatives and the Senate
										(1)Except as provided
				in paragraph (2), the provisions of section 305 for the consideration in the
				House of Representatives and in the Senate of joint resolutions on the budget
				and conference reports thereon shall also apply to the consideration of
				concurrent resolutions on the budget introduced under subsection (a) and
				conference reports thereon.
										(2)Debate in the
				Senate on any concurrent resolution on the budget or joint resolution on the
				budget introduced under subsection (a), and all amendments thereto and
				debatable motions and appeals in connection therewith, shall be limited to not
				more than 10 hours and in the House of Representatives such debate shall be
				limited to not more than 3 hours.
										(c)Contents of
				Concurrent ResolutionsAny concurrent resolution on the budget
				introduced under subsection (a) shall be in compliance with section 301.
									(d)Effect of
				Concurrent Resolution on the BudgetNotwithstanding any other
				provision of this title, whenever a concurrent resolution on the budget
				described in subsection (a) is agreed to, then the aggregates, allocations, and
				reconciliation directives (if any) contained in the report accompanying such
				concurrent resolution or in such concurrent resolution shall be considered to
				be the aggregates, allocations, and reconciliation directives for all purposes
				of sections 302, 303, and 311 for the applicable fiscal years and such
				concurrent resolution shall be deemed to be a joint resolution for all purposes
				of this title and the Rules of the House of Representatives and any reference
				to the date of enactment of a joint resolution on the budget shall be deemed to
				be a reference to the date agreed to when applied to such concurrent
				resolution.
									.
						(2)The table of contents set forth in
			 section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended by inserting after the item relating to section 315 the following new
			 item:
							
								
									Sec. 316. Discretionary Deficit Reduction
				Account.
								
								.
						275.Amendments to
			 joint resolutions on the budget
					(a)DefinitionParagraph
			 (4) of section 3 of the Congressional Budget Act of 1974 is amended to read as
			 follows:
						
							(4)the term
				joint resolution on the budget means—
								(A)a joint resolution
				setting forth the budget for the United States Government for a fiscal year as
				provided in section 301; and
								(B)any other joint
				resolution revising the budget for the United States Government for a fiscal
				year as described in section
				304.
								.
					(b)Additional
			 Amendments to the Congressional Budget and Impoundment Control Act of
			 1974(1)(A)Sections 301, 302, 303,
			 305, 308, 310, 311, 312, 314, 405, and 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 et seq.) are amended by striking concurrent
			 each place it appears and inserting joint.
							(B)Section 301 of the Congressional
			 Budget Act of 1974 is further amended by striking the last sentence.
							(C)(i)Sections 302(d), 302(g),
			 308(a)(1)(A), and 310(d)(1) of the Congressional Budget Act of 1974 are amended
			 by striking most recently agreed to concurrent resolution on the
			 budget each place it occurs and inserting most recently enacted
			 joint resolution on the budget or agreed to concurrent resolution on the budget
			 (as applicable).
								(ii)The section heading of section 301
			 is amended by striking annual adoption of concurrent
			 resolution and inserting joint resolutions;
			 and
								(iii)Section 304 of such Act is amended
			 to read as follows:
									
										304.Permissible Revisions of Budget
		  ResolutionsAt any time after
				the joint resolution on the budget for a fiscal year has been enacted pursuant
				to section 301, and before the end of such fiscal year, the two Houses and the
				President may enact a joint resolution on the budget which revises or reaffirms
				the joint resolution on the budget for such fiscal year most recently enacted,
				and for purposes of the enforcement of the Congressional Budget Act of 1974,
				the chairman of the Budget Committee of the House of Representatives or the
				Senate, as applicable, may adjust levels as needed for the enforcement off of
				the budget
				resolution.
										.
								(D)Sections 302, 303, 310, and 311, of
			 such Act are amended by striking agreed to each place it appears
			 and by inserting enacted.
							(2)(A)Paragraph (4) of section
			 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 striking concurrent each place it appears and by inserting
			 joint.
							(B)The table of contents set forth in
			 section 1(b) of such Act is amended—
								(i)in the item relating to section 301,
			 by striking Annual adoption of concurrent resolution and
			 inserting Joint resolutions;
								(ii)by striking the item relating to
			 section 303 and inserting the following:
									
										
											Sec. 303. Consideration of budget-related
				legislation before budget becomes
				law.
										
										.
								(iii)by striking
			 concurrent and inserting joint in the item
			 relating to section 305.
								(c)Conforming
			 Amendments to the Rules of the House of RepresentativesClauses
			 1(d)(1), 4(a)(4), 4(b)(2), 4(f)(1)(A), and 4(f)(2) of rule X, clause 10 of rule
			 XVIII, clause 10 of rule XX, and clauses 7 and 10 of rule XXI of the Rules of
			 the House of Representatives are amended by striking concurrent
			 each place it appears and inserting joint.
					(d)Conforming
			 Amendments to the Balanced Budget and Emergency Deficit Control Act of
			 1985Section 258C(b)(1) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 907d(b)(1)) is amended by striking
			 concurrent and inserting joint.
					(e)Conforming
			 Amendments to Section 310 Regarding
			 Reconciliation Directives(1)The side heading of
			 section 310(a) of the Congressional Budget Act of 1974 (as amended by section
			 105(b)) is further amended by inserting Joint Explanatory Statement Accompanying
			 Conference Report on before Joint.
						(2)Section 310(a) of such Act is amended
			 by striking A and inserting The joint explanatory
			 statement accompanying the conference report on a.
						(3)The first sentence of section 310(b)
			 of such Act is amended by striking If and inserting If
			 the joint explanatory statement accompanying the conference report
			 on.
						(4)Section 310(c)(1) of such Act is
			 amended by inserting the joint explanatory statement accompanying the
			 conference report on after pursuant to.
						(f)Conforming
			 Amendments to Section 3 Regarding Direct
			 SpendingSection 3 of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by adding at the end the following new
			 paragraph:
						
							(11)The term
				direct spending has the meaning given to such term in section
				250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of
				1985.
							.
					IIIFiscal
			 Discipline, Earmark Reform, and Accountability Act
			301.Short titleThis title may be cited as the
			 Fiscal Discipline, Earmark Reform, and
			 Accountability Act.
			302.Reform of consideration of appropriations
			 bills in the Senate
				(a)In generalRule XVI of the Standing Rules of the
			 Senate is amended by adding at the end the following:
					
						9.
				(a)On a point of order made by
				any Senator:
							(1)No new or general legislation nor any
				unauthorized appropriation may be included in any general appropriation
				bill.
							(2)No amendment may be received to any general
				appropriation bill the effect of which will be to add an unauthorized
				appropriation to the bill.
							(3)No unauthorized appropriation may be
				included in any amendment between the Houses, or any amendment thereto, in
				relation to a general appropriation bill.
							(b)(1)If a point of order under subparagraph
				(a)(1) against a Senate bill or amendment is sustained—
								(A)the new or general legislation or
				unauthorized appropriation shall be struck from the bill or amendment;
				and
								(B)any modification of total amounts
				appropriated necessary to reflect the deletion of the matter struck from the
				bill or amendment shall be made.
								(2)If a point of order under subparagraph
				(a)(1) against an Act of the House of Representatives is sustained when the
				Senate is not considering an amendment in the nature of a substitute, an
				amendment to the House bill is deemed to have been adopted that—
								(A)strikes the new or general legislation or
				unauthorized appropriation from the bill; and
								(B)modifies, if necessary, the total amounts
				appropriated by the bill to reflect the deletion of the matter struck from the
				bill;
								(c)If the point of order against an amendment
				under subparagraph (a)(2) is sustained, the amendment shall be out of order and
				may not be considered.
						(d)(1)If a point of order under subparagraph
				(a)(3) against a Senate amendment is sustained—
								(A)the unauthorized appropriation shall be
				struck from the amendment;
								(B)any modification of total amounts
				appropriated necessary to reflect the deletion of the matter struck from the
				amendment shall be made; and
								(C)after all other points of order under this
				paragraph have been disposed of, the Senate shall proceed to consider the
				amendment as so modified.
								(2)If a point of order under subparagraph
				(a)(3) against a House of Representatives amendment is sustained—
								(A)an
				amendment to the House amendment is deemed to have been adopted that—
									(i)strikes the new or general legislation or
				unauthorized appropriation from the House amendment; and
									(ii)modifies, if necessary, the total amounts
				appropriated by the bill to reflect the deletion of the matter struck from the
				House amendment; and
									(B)after all other points of order under this
				paragraph have been disposed of, the Senate shall proceed to consider the
				question of whether to concur with further amendment.
								(e)The disposition of a point of order made
				under any other paragraph of this rule, or under any other Standing Rule of the
				Senate, that is not sustained, or is waived, does not preclude, or affect, a
				point of order made under subparagraph (a) with respect to the same
				matter.
						(f)A point of order under subparagraph (a) may
				be waived only by a motion agreed to by the affirmative vote of three-fifths of
				the Senators duly chosen and sworn. If an appeal is taken from the ruling of
				the Presiding Officer with respect to such a point of order, the ruling of the
				Presiding Officer shall be sustained absent an affirmative vote of three-fifths
				of the Senators duly chosen and sworn.
						(g)Notwithstanding any other rule of the
				Senate, it shall be in order for a Senator to raise a single point of order
				that several provisions of a general appropriation bill or an amendment between
				the Houses on a general appropriation bill violate subparagraph (a). The
				Presiding Officer may sustain the point of order as to some or all of the
				provisions against which the Senator raised the point of order. If the
				Presiding Officer so sustains the point of order as to some or all of the
				provisions against which the Senator raised the point of order, then only those
				provisions against which the Presiding Officer sustains the point of order
				shall be deemed stricken pursuant to this paragraph. Before the Presiding
				Officer rules on such a point of order, any Senator may move to waive such a
				point of order, in accordance with subparagraph (f), as it applies to some or
				all of the provisions against which the point of order was raised. Such a
				motion to waive is amendable in accordance with the rules and precedents of the
				Senate. After the Presiding Officer rules on such a point of order, any Senator
				may appeal the ruling of the Presiding Officer on such a point of order as it
				applies to some or all of the provisions on which the Presiding Officer
				ruled.
						(h)For purposes of this paragraph:
							(1)The term new or general
				legislation has the meaning given that term when it is used in paragraph
				2 of this rule.
							(2)The term new matter means
				matter not committed to conference by either House of Congress.
							(3)(A)The term unauthorized
				appropriation means a congressionally directed spending
				item as defined in rule XLIV—
									(i)that is not specifically authorized by law
				or Treaty stipulation (unless the appropriation has been specifically
				authorized by an Act or resolution previously passed by the Senate during the
				same session or proposed in pursuance of an estimate submitted in accordance
				with law); or
									(ii)the amount of which exceeds the amount
				specifically authorized by law or Treaty stipulation (or specifically
				authorized by an Act or resolution previously passed by the Senate during the
				same session or proposed in pursuance of an estimate submitted in accordance
				with law) to be appropriated.
									(B)An
				appropriation is not specifically authorized if it is restricted or directed
				to, or authorized to be obligated or expended for the benefit of, an
				identifiable person, program, project, entity, or jurisdiction by earmarking or
				other specification, whether by name or description, in a manner that is so
				restricted, directed, or authorized that it applies only to a single
				identifiable person, program, project, entity, or jurisdiction, unless the
				identifiable person, program, project, entity, or jurisdiction to which the
				restriction, direction, or authorization applies is described or otherwise
				clearly identified in a law or Treaty stipulation (or an Act or resolution
				previously passed by the Senate during the same session or in the estimate
				submitted in accordance with law) that specifically provides for the
				restriction, direction, or authorization of appropriation for such person,
				program, project, entity, or jurisdiction.
								10. (a)On a point of order made by any Senator, no
				new or general legislation, nor any unauthorized appropriation, new matter, or
				nongermane matter may be included in any conference report on a general
				appropriation bill.
						(b)If the point of order against a conference
				report under subparagraph (a) is sustained—
							(1)the new or general legislation,
				unauthorized appropriation, new matter, or nongermane matter in such conference
				report shall be deemed to have been struck;
							(2)any modification of total amounts
				appropriated necessary to reflect the deletion of the matter struck shall be
				deemed to have been made;
							(3)when all other points of order under this
				paragraph have been disposed of—
								(A)the Senate shall proceed to consider the
				question of whether the Senate should recede from its amendment to the House
				bill, or its disagreement to the amendment of the House, and concur with a
				further amendment, which further amendment shall consist of only that portion
				of the conference report not deemed to have been struck (together with any
				modification of total amounts appropriated);
								(B)the question shall be debatable; and
								(C)no further amendment shall be in order;
				and
								(4)if the Senate agrees to the amendment, then
				the bill and the Senate amendment thereto shall be returned to the House for
				its concurrence in the amendment of the Senate.
							(c)The disposition of a point of order made
				under any other paragraph of this rule, or under any other Standing Rule of the
				Senate, that is not sustained, or is waived, does not preclude, or affect, a
				point of order made under subparagraph (a) with respect to the same
				matter.
						(d)A point of order under subparagraph (a) may
				be waived only by a motion agreed to by the affirmative vote of three-fifths of
				the Senators duly chosen and sworn. If an appeal is taken from the ruling of
				the Presiding Officer with respect to such a point of order, the ruling of the
				Presiding Officer shall be sustained absent an affirmative vote of three-fifths
				of the Senators duly chosen and sworn.
						(e)Notwithstanding any other rule of the
				Senate, it shall be in order for a Senator to raise a single point of order
				that several provisions of a conference report on a general appropriation bill
				violate subparagraph (a). The Presiding Officer may sustain the point of order
				as to some or all of the provisions against which the Senator raised the point
				of order. If the Presiding Officer so sustains the point of order as to some or
				all of the provisions against which the Senator raised the point of order, then
				only those provisions against which the Presiding Officer sustains the point of
				order shall be deemed stricken pursuant to this paragraph. Before the Presiding
				Officer rules on such a point of order, any Senator may move to waive such a
				point of order, in accordance with subparagraph (d), as it applies to some or
				all of the provisions against which the point of order was raised. Such a
				motion to waive is amendable in accordance with the rules and precedents of the
				Senate. After the Presiding Officer rules on such a point of order, any Senator
				may appeal the ruling of the Presiding Officer on such a point of order as it
				applies to some or all of the provisions on which the Presiding Officer
				ruled.
						(f)For purposes of this paragraph:
							(1)The terms new or general
				legislation, new matter, and unauthorized
				appropriation have the same meaning as in paragraph 9.
							(2)The term nongermane matter has
				the same meaning as in rule XXII and under the precedents attendant thereto, as
				of the beginning of the 110th
				Congress.
							.
				(b)Requiring conference reports To be
			 searchable onlineParagraph
			 3(a)(2) of rule XLIV of the Standing Rules of the Senate is amended by
			 inserting in an searchable format after
			 available.
				303.Lobbying on behalf of recipients of Federal
			 fundsThe Lobbying Disclosure
			 Act of 1995 is amended by adding after section 5 the following:
				
					5A.Reports by recipients of Federal
				funds
						(a)In generalA recipient of Federal funds shall file a
				report as required by section 5(a) containing—
							(1)the name of any lobbyist registered under
				this Act to whom the recipient paid money to lobby on behalf of the Federal
				funding received by the recipient; and
							(2)the amount of money paid as described in
				paragraph (1).
							(b)DefinitionIn this section, the term recipient
				of Federal funds means the recipient of Federal funds constituting an
				award, grant, or
				loan.
						.
			
